Citation Nr: 1233994	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-30 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for upset stomach. 

2.  Entitlement to service connection for upset stomach.

3.  Entitlement to service connection for subacute peripheral neuropathy.

4.  Entitlement to service connection for choloracne. 

5.  Entitlement to service connection for porphyria cutanea tarda.

6.  Entitlement to service connection for respiratory cancer. 

7.  Entitlement to service connection for asbestos related disease, claimed as breathing issues, constant colds, runny nose, and watery eyes.

8.  Entitlement to an increased rating in excess of 10 percent for the service-connected tinea versicolor.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 1989, the RO denied service connection for a stomach disorder.  The Veteran appealed, and in September 1996 the Board denied the Veteran's claim of entitlement to service connection for a stomach disability.  The Veteran then filed a new petition to reopen in June 2009, and in the May 2010 rating decision the RO denied the Veteran's to petition to reopen his claim.  
 
The Veteran testified before the undersigned Acting Veterans Law Judge in May 2012.  At the hearing he submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a stomach disorder, asbestos related disease, and an increased rating for the service-connected tinea versicolor are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1989, the RO denied the claim of service connection for a stomach disability because there was no evidence that the Veteran's current diagnosis of peptic ulcer disease was related to an in-service event.  The Veteran filed a timely appeal.

2.  In September 1996, the Board denied service connection for a stomach disorder in part because there was no evidence of treatment for 15 years.  The Veteran did not file a timely appeal, and the September 1996 Board decision became final.  

3.  The additional evidence received since the September 1996 Board decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for a stomach disorder. 

4.  On May 30, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for entitlement to service connection for subacute peripheral neuropathy, choloracne, porphyria cutanea tarda, and respiratory cancer was requested.
CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for a stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).    

2.  The criteria for withdrawal of the appeal of entitlement to service connection subacute peripheral neuropathy by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for choloracne by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal of entitlement to service connection porphyria cutanea tarda by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for respiratory cancer by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Analysis

Petition to Reopen a Final Disallowed Claim for Service Connection for a Stomach Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

A November 1989 rating decision denied the Veteran's claim of service connection for a stomach disability in part because he was treated only once in-service and it was an acute and transitory condition leaving no permanent residuals and unrelated to the currently diagnosed peptic ulcer disease.  The Veteran appealed and in September 1996 the Board denied entitlement to service connection for a stomach disorder in part it was not a well grounded claim since there was no stomach disorder in service, no stomach disorder for 15 years after service, and no evidence of a nexus relationship.   The Veteran failed to file an appeal and September 1996 Board decision became final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100.

In June 2009 the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a stomach disorder.  The RO denied the Veteran's petition to reopen in the May 2010 rating decision, and the Veteran filed a substantive appeal.  

Since the September 1996 Board decision the Veteran submitted VA treatment records and provided testimony at a May 2012 hearing.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the Veteran's testimony is new and material because it is relevant to establishing a continuity of symptomatology, one of the reasons for the September 1996 Board denial.  Therefore, the Board concludes that evidence submitted since the September 1996 Board decision is new and material, and thus to this extent only, the claim for service connection for a stomach disorder is reopened.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a stomach disorder is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   

Withdrawal of Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals of entitlement to service connection for subacute peripheral neuropathy, choloracne, porphyria cutanea tarda, and respiratory cancer is requested and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

As new and material evidence to reopen the claim for service connection for a stomach disorder has been received, the petition to reopen a final disallowed claim is granted subject to further development discussed below.  

The appeal of entitlement to service connection for subacute peripheral neuropathy is dismissed. 

The appeal of entitlement to service connection for choloracne is dismissed. 

The appeal of entitlement to service connection for porphyria cutanea tarda is dismissed. 

The appeal of entitlement to service connection for respiratory cancer is dismissed. 


REMAND

After a review of the Veteran's claims file, the Board finds that further development is warranted for the now reopened issue of entitlement to service connection for stomach problems, entitlement to service connection for asbestos exposure, and the issue of entitlement to an increased rating in excess of 10 percent for tinea versicolor. 

Regarding the stomach disorder, the Board notes that he was seen in service in August 1961 for an upset stomach and was prescribed gastric medication.  The Veteran's post-service treatment records included a May 2002 VA treatment note that he had a stomach hernia for 10 years.  In July 2007 it was noted that he had abdominal pain secondary to asbestos exposure and that it began after he was exposed to asbestos after service.  The Veteran testified that he used over the counter medication since his military service.  The Board notes that the Veteran has not been afforded a VA examination and an examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be scheduled for a VA examination to determine if any current stomach disorder was incurred or aggravated in service with a continuity of symptoms after service. 

The Veteran testified that he has a current diagnosis of asbestos related disease, claimed as breathing issues, constant colds, runny nose, and watery eyes.  The Veteran testified that he was exposed to asbestosis during service; specifically, during the early part of his career, he stood several watches of the burners in industrial/mechanical areas and in the shipyard.  He testified that he took the wrappings off of the pipes and was exposed to asbestos for three months at a time for the first six to eight years of his military service.  

The Veteran's period of active military service was from June 1955 to April 1974.  Service personnel records show that starting in September 1955, the Veteran was designated a Firemen Apprentice (FA).  In March 1956, he converted to a Seaman (SN), and from March 1959 to his military discharge in April 1974, he served as a Ship Serviceman (SH).  The latter occupation involves providing or supervising shipboard services such as laundry, barber, and retail sales but not mechanical or structural repair.  A Navy Occupation and Training History lists December 1958 as his date of conversion from SN to SH.  The nature and circumstances of service as an SH does not include occupational exposure to asbestos.  However, since the Veteran testified that he was exposed in the first few years of his military service when his rating was FA and SN, the Board finds that further development is warranted in order to determine if he was exposed to in-service asbestos from enlistment in June 1955 until December 1958.  

The Board notes that according to the Veteran's statements in the claims file, including a December 1987 statement of his history of exposure to asbestos and a July 2007 VA treatment note, he was exposed to asbestos post-service when he worked doing demolition at a hotel.  The Board also notes that the Veteran submitted information dated February 2011 pertaining to a law suit where he is suing a private company for exposure to CAPCO Cement Pipe.  In addition, the Board notes that the January 2010 VA examination stated that a chest x-ray revealed no asbestos related changes.  Moreover, the file contains a December 1987 private medical report showing that the Veteran served aboard a submarine tender from 1955 to 1962 but did not work in the engine room.  Rather, the report noted that he was a construction worker.  In a January 1988 letter to an attorney, a private physician noted that the Veteran was not assigned to the engine room nor was he a boilermaker or plumber during any shipboard tour of duty.  The source of the information was not noted, but in a clinical setting, the physicians likely obtained the information from the Veteran's own reports.  

In 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  These aforementioned provisions of M21-1 were subsequently rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

VA must analyze the Veteran's claim of service connection under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  Id. at IV.ii.1.H.29a. VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d. 

Thus, the Board finds that a remand is warranted in order to comply with the required development, to determine if the Veteran has a current diagnosis related to asbestos exposure, to determine if he was exposed to asbestos during service (specifically from June 1955 until December 1958 or March 1959), and to determine if any current asbestos related disease is due to his military service or his post-service exposure.   

The Board finds that further development is warranted for the issue of an increased rating for the service-connected tinea versicolor.  The Veteran testified that his tinea versicolor increased in severity during the months of May to October.  He also testified that he was going to his doctor at the VA Medical Center on the 13th and 14th of June and that he would submit those documents; however, a careful review of the Veteran's claims file and the Virtual VA paperless claims processing system, does not reveal any additional records.  Thus, the Board finds that further development is warranted in order to obtain any outstanding treatment records.  

The Board also notes that after additional VA treatment records are obtained, a new examination may be warranted if the records do not contain an assessment of the skin disorder during an exacerbation.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record following the current procedures set forth in 38 C.F.R. § 3.159.  Associate all records/responses received with the claims file.  

If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  Request VA treatment records for the Veteran's tinea versicolor, to include any treatment records from June 2012 to present; specifically, any treatment records from the VA Medical Center on the 13th and 14th of June 2012.  Associate any records received with the claims file.  

3.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service as a fireman or seaman aboard USS Howard W. Gilmore (AS-16) from September 1955 until December 1958.  Such development should include a determination regarding the extent to which his in-service environment might have exposed him to asbestos.  If available, individual performance evaluations and a ship history may reveal duties or circumstances associated with maintenance involving asbestos-insulated piping removal or repair.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his stomach disorder.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his stomach disability is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosed stomach condition?

B) For each diagnosed stomach condition, provide an opinion whether the disorder was incurred or aggravated in service to include his in-service treatment or to exposure to asbestos.  

In rendering an opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

5.  Even if research on exposure to asbestos is inconclusive, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of asbestos related disease, claimed as breathing issues, constant colds, runny nose, and watery eyes.  The entire claims file must be made available to the examiners and the examination report should include discussion of the Veteran's medical history and assertions.  The examiner must note his consideration of the private medical reports and letters in 1987 and 1988.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must opine to all of the following questions:

A) Does the Veteran have a current diagnosis of any asbestos related disease, claimed as breathing issues, constant colds, runny nose, and watery eyes?  If so, please state the diagnosis (or diagnoses).

B) For each asbestos related disorder diagnosed, the VA examiner must determine if it is at least likely as not (i.e. there is a 50 percent or greater probability) that any such condition had its onset in service; or, was it otherwise related to the Veteran's military service, to include any in-service exposure to asbestos from June 1955 until December 1958.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

6.  If no current VA treatment records are obtained that show an evaluation of the skin disorder during a flare-up, then schedule the Veteran for a VA examination during a flare-up to ascertain the current nature and severity of his tinea versicolor.   The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should determine the current nature and severity of the Veteran's tinea versicolor.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

7.  Review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  Then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


